886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BERTHELSEN, Plaintiff-Appellee,v.Maurice KANE;  Defendant-AppellantMountain Gas Co., Inc., a Kentucky Corporation;  3D Coal Co.of Michigan, a Michigan Corporation, Defendants.
No. 89-1994.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1989.

Before MERRITT and RYAN, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Defendant Kane moves to stay the district court's order which denied his motion to set aside the entry of default.  Plaintiff opposes the motion to stay and moves to dismiss this appeal as being taken from a nonfinal, nonappealable order.


2
The entry of default is an interlocutory act which contemplates the subsequent entry of a final judgment by default.  6 J. Moore, W. Taggart & J. Wicker, MOORE'S FEDERAL PRACTICE, 55.10 (2nd ed. 1985).  An appeal may not be taken until a default judgment is entered.    U.S. v. Hansen, 795 F.2d 35, 37 (7th Cir.1986).  Accordingly, this appeal is dismissed, and the motion for a stay is denied.